DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed May 12, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tao et al., U.S. Patent Application Publication No. 2019/0206254 (referred to hereafter as Tao).
As to claims 1, 11, 13, 23, 27 and 30, Tao teaches a method and equipment for use at a first user equipment (UE) associated with a first vehicle, the method comprising, at the first UE: 

(b) determining, based at least in part on the traffic information, that a second vehicle of the one or more other vehicles is currently within or is expected to be within a proximate vicinity of the first vehicle, a region comprising an intersection, or both (see para. 93-94); 
(c) identifying, based at least in part on the traffic information associated with the second vehicle, a traffic plan for the first vehicle to traverse at least a portion of the region (see para. 93-94); 
(d) transmitting an intersection traversal request to a second UE associated with the second vehicle, the intersection traversal request being based, at least in part, on the traffic plan (see para. 93-94); 
(e) receiving an intersection traversal acknowledgement transmitted by the second UE (see para. 93-94); and 
(f) initiating traversal of the at least a portion of the region by the first vehicle with respect to at least the second vehicle in response to the intersection traversal acknowledgement (see para. 93-94).
As to claim 14, Tao teaches the method as recited in claim 11, wherein at least a portion of the traffic information has been obtained by the second UE from the first UE (see para. 106-109, 283 and 285).
As to claims 2 and 15, Tao teaches the method and equipment as recited in claims 1 and 14, wherein the traffic information further comprises traffic information locally-obtained by the first UE, traffic information received from the second UE, traffic information received from the one or more other vehicles, or some combination thereof (see para. 93-94).

As to claim 4 and 24, Tao teaches the method and equipment as recited in claims 1 and 23, wherein the traffic information is based, at least in part, on a sensor capability, a location capability, a routing capability, a vehicle characteristic, an environment characteristic, or some combination thereof, with regard to the first vehicle, the second vehicle, or at least one of the one or more other vehicles (see para. 91, 199 and 113).
As to claims 5 and 19, Tao teaches the method as recited in claims 1 and 11, wherein one or more of the traffic information, the traffic plan, the intersection traversal request, or the intersection traversal acknowledgement comprises information regarding: an open road space start location, an open road space stop location, an open road space distance measurement, a lane indication, an observation field of view or area, an unobserved area, a region identifier, an intersection identifier, a vehicle ingress point, a vehicle egress point, an estimated time of arrival (ETA), an estimated time to pass (ETP), a right-of-way (ROW) start time, a ROW end time, an intersection clearance indication, or some combination thereof corresponding, at least in part, to the region, the first vehicle, the second vehicle, at least one of the one or more vehicles, or some combination thereof (see para. 93-94).

As to claim 7, Tao teaches the method as recited in claim 1, wherein the intersection traversal acknowledgement received at (e) is indicative of the second UE accepting the intersection traversal request and wherein at (f) the traversal by the first vehicle is based at least in part on the traffic plan as identified at (c). (see para. 93-94)
As to claims 8, 22 and 26, Tao teaches the method and equipment as recited in claims 1, 11 and 23, wherein the intersection traversal request comprises a right-of-way (ROW) request (see para. 93-94 and 197-198).
As to claim 9, Tao teaches the method as recited in claim 1, wherein at least the first UE and the second UE comprise compatible wireless communication capabilities including at least a vehicle-to-everything (V2X) capability (see para. 91 and 278).

As to claims 12 and 28, Tao teaches the method and equipment as recited in claims 11 and 23, and wherein (b) further comprises modifying the traffic plan based, at least in part, on the traffic information, the intersection traversal request, or both (see para. 93-94).
	As to claim 16, Tao teaches the method as recited in claim 15, wherein the locally-generated traffic information corresponds to at least a third vehicle associated with a third UE (see para. 106).
As to claim 17, Tao teaches the method as recited in claim 16, wherein the first UE and the second UE each comprise a compatible wireless communication capability, and the third UE does not comprise the compatible wireless communication capability (see para. 109).
As to claim 18, Tao teaches the method as recited in claim 11, wherein the intersection traversal request determined to be acceptable comprises routing information for the second vehicle corresponding to at least a portion of a region comprising an intersection (see para. 93-94).
As to claims 20, 25 and 29, Tao teaches the method and equipment as recited in claims 11, 23 and 27, wherein (a), (b), or both, occur a plurality of times before (c) occurs, as part of a UE-based distributed negotiation process (see para. 93-94).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663